Appeal, insofar as taken from that portion of the Appellate Division order which affirmed the denial of appellants’ cross motions to exempt them from Supreme Court’s Case Management Orders, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the actions within the meaning of the Constitution; appeal otherwise dismissed, without costs, *836by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Bellacosa taking no part.